Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 12/02/2019, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence

II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20160098088 in view of Arata US 20170083777.

Consider claim 1. Park discloses a device for recognizing a motion in a vehicle fig 3 [0079-0080] HMI apparatus and detection unit 300, the device comprising:
 a camera configured to acquire a user image fig 3 detection unit [0080-0081] camera; and 
a controller fig 3 control unit 220 configured to: 
divide the user image into a first region, a second region, and a third region fig 4 region A B and C; 
recognize a motion of a user occurring in at least one of the first region, the second region, or the third region fig 6-13 where motion gestures g1-g3 are recognized in the A B C regions.
Park does not disclose third region in which the first region and the second region overlap each other.
Arata however discloses third region in which the first region and the second region overlap each other [0087] part of the first region and part of the second region can overlap.

Park contains a "base" device/method of vehicular occupant motion tracking device.   Arata contains a "comparable" device/method of vehicular occupant motion tracking device that has been improved in the same way as the claimed invention.  The known "improvement" of Arata could have been applied in the same way to the "base" device/method of Park and the results would have been predictable and resulted in third region in which the first region and the second region overlap each other.  Furthermore, both Park and Arata use and disclose similar functionality (i.e., recognizing gesture in different regions of the vehicle) so that the combination is more easily implemented.  

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Park as modified by Arata disclose the device of claim 1, wherein:
 the first region includes a first main region and a first sub region, and the second region includes a second main region and a second sub region Park [0080-0081] recognition unit acquires a shape  and motion of an object on a detection signal detected by detection unit and recognizes a gesture corresponding to the acquired shape and motion. The recognition unit also recognizes the detection region of the object. Thus the main region is the region with the object and the sub region is the detection region minus the main region. 

Consider claim 3. Park as modified by Arata disclose the device of claim 2, wherein the controller is configured to: 
assign a higher priority to a motion of the user recognized in the first main region than a motion of the user recognized in the first sub region; and assign a higher priority to a motion of the user recognized in the second main region than a motion of the user recognized in the second sub region. Park [0080-0081] images are processed and objects identified. Note that objects are tracked and are thus given priority over non-identified objects in other areas or regions.

Consider claim 4. Park as modified by Arata disclose the device of claim 3, wherein the controller is configured to generate a control command corresponding to the recognized motion of the user based on the priority Park fig 6 shows the various gesture and corresponding commands.

Consider claim 6. Park as modified by Arata disclose the device of claim 1, wherein the controller is configured to: 
generate a corresponding control command when the motion of the user occurring in the second region is recognized as a motion associated with control of an infotainment system while the vehicle is traveling Park fig 6 gestures in regions B and C. Arata [0054-0058] allow passenger access but restrict passenger P1 (driver) from navigation menu.; and
 not generate the control command when the motion of the user occurring in the first region is recognized as the motion associated with the control of the infotainment system Park fig 6 gestures in regions B and C. Arata [0054-0058] allow passenger access but restrict passenger P1 (driver) from navigation menu.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 7. Park as modified by Arata disclose the device of claim 1, wherein the controller is configured to: 
determine the motion of the user as a motion of a user in the first region or the second region when the motion of the user occurring in the third region is recognized Park fig 13 priority is given A in region D1 [0148] priority can be set by a user; not generate a control command when the motion of the user is recognized as a motion associated with control of an infotainment system of the user in the first region Park fig 13 volume gesture is not given priority; and generate the control command when the motion of the user is recognized as a motion associated with control of a navigation of the user in the second region Park fig 13 gesture related to navigation  (fig 4 fig 509-512) B can prioritized [0148] priority can be set by a user.

Consider claim 8. Park as modified by Arata disclose the device of claim 1, wherein the controller is configured to: 
determine priorities of the motion of the user recognized in the first region and the motion of the user recognized in the second region based on a traveling environment of the vehicle Park [0137] traveling information [0148] priorities can be reconfigurable.

Consider claim 10. Park as modified by Arata disclose the device of claim 1, wherein the controller is configured to: set a size or width of the first region, the second region, or the third region based on a frequency or pattern of the motion of the user occurring in at least one of the first region, the second region, or the third region Arata [0096] shape or size of the regions can be changed based on seat inclinations. Note that seat inclinations will change the motion pattern of the gesture because difference in angle of the arm.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 11. Park as modified by Arata disclose the device of claim 1, wherein: the user includes a first user in a driver's seat and a second user in a passenger seat, the first region is defined as a region including the driver's seat, and the second region is defined as a region including the passenger seat Park fig 2 drivers seat 121a and passenger seat 121bfig 4 Regions A and C. Also see Arata fig 2-4 [0085].
Motivation to combine is similar to motivation of claim 1. 

Consider claim 12. Park as modified by Arata disclose the device of claim 11, wherein the controller is configured to recognize the motion of the user occurring in the third region as the motion of the user occurring in the first region or the second region based on a direction of entry of the motion of the user into the third region or a pre-stored user image Arata figs 3A-B and 4A-B. Also see fig 5 flowchart. 
Motivation to combine is similar to motivation of claim 1. 

Consider claim 13. Park as modified by Arata disclose the device of claim 11, wherein the camera includes:
 a first camera configured to capture a user image of the first user; and a second camera configured to capture a user image of the second user Park fig 14 cameras 300a-c [0077] camera system can include and first and second camera.

Consider claim 14. Park as modified by Arata disclose the device of claim 1, wherein the controller is configured to recognize the motion of the user occurring in at least one of the first region, the second region, or the third region based on priorities preset to the first region and the second region Park fig 13 priority is given A in region D1 [0148] priority can be set by a user; Park fig 13 gesture related to navigation  (fig 4 fig 509-512) B can prioritized [0148] priority can be set by a user.

	Claim 15 is rejected for similar reasons to claim 1.
Claim 16 is rejected for similar reasons to claim 2.
Claim 17 is rejected for similar reasons to claim 3.
Claim 19 is rejected for similar reasons to claim 6.
Claim 20 is rejected for similar reasons to claim 14.


2.	Claim 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20160098088 in view of Arata US 20170083777 and further in view of Van Wiemeersch et al US 20160016473 hereinafter “Van”.

Consider claim 5. Park as modified by Arata disclose the device of claim 1, wherein the controller is configured to: 
generate a corresponding control command when the motion of the user occurring in the first region is recognized as a motion associated with control of driving of the vehicle Park fig 4 fig 5 509-512- navigation 6 gestures in regions A B. 
Park as modified by Arata however do not disclose not generate the control command when the motion of the user occurring in the second region is recognized as the motion associated with the control of the driving of the vehicle 
Van however discloses not generate the control command when the motion of the user occurring in the second region is recognized as the motion associated with the control of the driving of the vehicle [0007] restrict passenger access navigation application [0024] passenger only portion of HMI

Park as modified by Arata contains a "base" device/method of vehicular input device.   Van contains a "comparable" device/method of vehicular occupant motion tracking device that has been  not generate the control command when the motion of the user occurring in the second region is recognized as the motion associated with the control of the driving of the vehicle.  Furthermore, both Park as modified by Arata and Van use and disclose similar functionality (i.e., accepting inputs from passengers of a vehicle to operated vehicle devices) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Van also has the benefit preventing passengers of a vehicle from being distracted [0027]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 18 is rejected for similar reasons to claim 5.

3. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park US 20160098088 in view of Arata US 20170083777 in view of Yoon et al US 20140365979.

Consider claim 9. Park as modified by Arata disclose the device of claim 1, wherein the controller is configured to: 
recognize at least one of a first motion of the user occurring in the first region, a second motion of the user occurring in the second region, or a third motion of the user occurring in the third region Park fig 4 and 13 shows different regions fig 5 shows command flow fig 6 shows different gestures; and generate a corresponding control command when at least two of the first motion, the second motion, or the third motion correspond to a preset motion Park fig 6 shows different gestures in the different regions. Fig 13.
Park as modified by Arata do not disclose the motions correspond to a preset motion combinations.
Yoon however discloses the motions correspond to a preset motion combinations [0111] event is executed according to combination gesture performed by first user second user and third user as show in fig 3B. Also see [0262] fig 12. Also see fig 24 and 25 [0275-278. Fig 26 rock paper scissors]
Park as modified by Arata contains a "base" device/method of gesture based user interface device.   Yoon contains a "comparable" device/method of gesture based user interface device that has been improved in the same way as the claimed invention.  The known "improvement" of Yoon could have been applied in the same way to the "base" device/method of Park as modified by Arata and the results would have been predictable and resulted in motions that correspond to a preset motion combinations Furthermore, both Park as modified by Arata and Yoon use and disclose similar functionality (i.e., accepting inputs from passengers of a vehicle to operated vehicle devices) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Yoon also has the benefit of providing more intuitive and easier user experience [0008]. One of ordinary skill in the art would have been capable of applying this known 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.



III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al US 20150131857 discloses vehicle gesture recognition system in which passenger authority is restricted.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 01/13/2022Primary Examiner, Art Unit 2692